Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 1 of 20
                         5:21-cv-00788




EXHIBIT A
                 Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 2 of 20
                                                         225th District Court

                                                         Case Summary
                                                        Case No. 2021CI13526


Nicki Jo Harlan VS AMERIGAS PROPANE, LP. ET AL                    §                   Location: 225th District Court
                                                                  §             Judicial Officer: 225th, District Court
                                                                  §                    Filed on: 07/06/2021



                                                         Case Information

                                                                                     Case Type: MOTOR VEHICLE
                                                                                                 ACCIDENT
                                                                                    Case Status: 07/06/2021 Pending
                                                      Assignment Information

             Current Case Assignment
             Case Number 2021CI13526
             Court            225th District Court
             Date Assigned 07/06/2021
             Judicial Officer 225th, District Court



                                                        Party Information

                                               Lead Attorneys
Plaintiff     Harlan, Nicki Jo                 DE LA GARZA, ANDREA
                                               Retained

Defendant AMERIGAS PROPANE, LP. GIBSON, ETHAN G
                                Retained

              AMERIGAS USA LLC.

              AMERIGAS, INC.                   GIBSON, ETHAN G
                                               Retained



                                                 Events and Orders of the Court

07/06/2021     New Cases Filed (OCA)
07/06/2021     PETITION
07/06/2021     JURY FEE PAID
07/21/2021     Citation
               AMERIGAS PROPANE, LP.
               Served: 07/22/2021
               AMERIGAS, INC.
               Served: 07/22/2021
               AMERIGAS USA LLC.
               Unserved
07/22/2021     RETURN OF SERVICE - SUCCESSFUL
                 AMERIGAS PROPANE LP
07/22/2021     RETURN OF SERVICE - SUCCESSFUL
                 AMERIGAS INC
08/09/2021     MOTION FOR

                                                             PAGE 1 OF 2                        Printed on 08/18/2021 at 9:58 AM
              Case 5:21-cv-00788-JKP Document    1-1
                                     225th District    Filed 08/23/21 Page 3 of 20
                                                    Court

                                              Case Summary
                                            Case No. 2021CI13526
               SUBSTITUTED SERVICE
08/16/2021   ORIGINAL ANSWER OF
               AMERIGAS PROPANE, L.P. & AMERIGAS, INC.




                                                 PAGE 2 OF 2            Printed on 08/18/2021 at 9:58 AM
 FILED
 7/6/2021 9:52 PM          Case   5:21-cv-00788-JKP
                                        W/ JD
                                                    Document 1-1 Filed 08/23/21 Page 4 of 20
 Mary Angie Garcia                                                               3 CITS PPS
 Bexar County District Clerk
 Accepted By: Victoria Angeles
                                                                   2021CI13526
                                                 CAUSE NO. ______________

               NICKI JO HARLAN                               §                      IN THE DISTRICT COURT
                    Plaintiff                                §
                                                             §           Bexar County - 225th District Court
                                                             §
               VS.                                           §                      _____ JUDICIAL DISTRICT
                                                             §
               AMERIGAS PROPANE, LP.,                        §
               AMERIGAS, INC., and AMERIGAS                  §
               USA LLC                                       §
                    Defendants.                              §                       BEXAR COUNTY, TEXAS

                                  PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND

               TO THE HONORABLE JUDGE OF SAID COURT:

                       NOW COMES NICKI JO HARLAN, Plaintiff herein complaining of and against

               AMERIGAS PROPANE, LP, AMERIGAS, INC., and AMERIGAS USA LLC, Defendants herein,

               and would show the Court as follows:

                                                             I.
                                                         DISCOVERY

                       Discovery in this case is intended to be conducted under Level 3 of the Texas Rules of Civil

               Procedure.

                                                             II.
                                                           PARTIES

                       Plaintiff NICKI JO HARLAN is an individual who resides in Bexar County, Texas.

                       Defendant AMERIGAS PROPANE, LP. is a Foreign Limited Partnership. Its registered

               address is 460 N. Gulph Road, King of Prussia, PA 19406. It may be served with process through

               its registered agent, Prentice Hall Corporation System, 211 E. 7th Street, Suite 620, Austin, Texas

               77701. Service of said Defendant as described above can be effected by private process server.

                       Defendant AMERIGAS, INC. is a Foreign For-Profit Corporation. Its registered address is
                                                                                                            1




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 5 of 20




             100 Kachel Blvd., Suite 300, Reading, PA 19607. It may be served with process through its

             registered agent, Prentice Hall Corporation System, 211 E. 7th Street, Suite 620, Austin, Texas

             77701. Service of said Defendant as described above can be effected by private process server.

                    Defendant AMERIGAS USA LLC. is a Domestic Limited Liability Company. Its

             registered address is 1212 Singleton Blvd. #4080, Dallas, Texas 75212. It may be served with

             process through its registered agent, Pablo Trinidad, 1212 Singleton Blvd. #4080, Dallas, Texas

             75212. Service of said Defendant as described above can be effected by private process server.

                                                            III.
                                                           VENUE

                    Venue of this case is proper in Bexar County, Texas pursuant to § 15.002(a)(1) of the

             Texas Civil Practice and Remedies Code because all or a substantial part of the events in

             question occurred here.

                                                     IV.
                                          MISNOMER/MISIDENTIFICATION

                    In the event any parties are misnamed or are not included herein, it is Plaintiff’s

             contention that such was a “misidentification,” “misnomer” and/or such parties were “alter egos”

             of parties named herein. Alternatively, Plaintiff contends that such “corporate veils” should be

             pierced to hold such parties properly included in the interest of justice.

                                                        V.
                                               FACTUAL BACKGROUND

                    This incident occurred on January 2, 2020 while Plaintiff was working for Uhaul at

             12534 Nacogdoches Road, San Antonio, Texas. On this day, Plaintiff was filling a customer’s

             RV propane tank, using the propane and propane pump supplied and controlled by Defendants,


                                                                                                              2




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 6 of 20




             when propane began to leak onto her gloved hands. Plaintiff’s hands immediately began to burn,

             swell, and blister, ultimately resulting in second-degree burns. Defendants’ failure to provide the

             proper adaptor for the propane pump, provide proper gloves, and provide proper training caused

             Plaintiff to suffer the aforementioned injuries.

                                                      VI.
                                          NEGLIGENCE CAUSE OF ACTION

                    On the date of the occurrence made the basis of this suit, Plaintiff’s injuries and damages

             were proximately caused by the negligent conduct of Defendants.

                    The following acts or omissions on the part of Defendants constituted negligence:

                    a.      In failing to provide the proper adapter for the propane pump involved in the
                            subject incident;

                    b.      In failing to provide proper gloves for use with its propane pumps;

                    c.      In failing to provide proper training with regard to the operation of its propane
                            pumps;

                    d.      In failing to adequately train its employees on safety;

                    e.      In failing to properly educate, instruct, and supervise its employees in the
                            performance of their duties;

                    f.      In failing to establish and enforce safety rules and regulations;

                    g.      Failure of its employees to follow safe work practices; and

                    h.      In failing to provide proper safety manual and instructions to employees
                            responsible for safety.

                    At the time of the occurrence of the act in question and immediately prior thereto, the

             Defendants’ agents, representatives and/or employees who were negligent were in the course and

             scope of their employment for said Defendants and/or acting under the direction and control of

                                                                                                              3




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 7 of 20




             Defendants.

                    Plaintiff invokes the doctrine of Respondeat Superior against Defendants.

                                                          VII.
                                                        DAMAGES

                    As a proximate result of the negligence of the Defendants as described above, Plaintiff

             has suffered and incurred and will continue to suffer and incur in the future the following

             damages:

                    1.      Reasonable medical care and expenses in the past;

                    2.      Reasonable and necessary medical care and expenses which will, in all reasonable
                            probability, be incurred in the future;

                    3.      Physical pain and suffering in the past;

                    4.      Physical pain and suffering, which, in all reasonable probability, will be suffered
                            in the future;

                    5.      Mental anguish suffered in the past;

                    6.      Mental anguish, which, in all reasonable probability, will be suffered in the future;

                    7.      Physical impairment in the past;

                    8.      Physical impairment which, in all reasonable probability, will be suffered in the
                            future; and,

                    9.      Disfigurement.


                    Plaintiff has suffered damages in an amount within the jurisdictional limits of this Court.

             Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff in good faith pleads the

             value of this case is over two hundred and fifty thousand dollars ($250,000.00) but less than one

             million dollars ($1,000,000.00).

                                                                                                                4




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 8 of 20




                                                      VIII.
                                              DEMAND FOR JURY TRIAL

                    Plaintiff demands a jury trial in this above styled and numbered cause.

                                                          PRAYER

                    PREMISES CONSIDERED, Plaintiff, respectfully prays that the Defendants be cited to

             appear and answer herein, and that upon a final hearing of the cause, judgment be entered for

             the Plaintiff against Defendants for damages in an amount within the jurisdictional limits of the

             Court; together with pre-judgment interest (from the date of injury through the date of judgment)

             at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and

             such other and further relief to which the Plaintiff may be entitled at law or in equity.



                                                                   Respectfully submitted,
                                                                   THE AGUIRRE LAW FIRM, PLLC
                                                                   118 E. Ashby Pl.
                                                                   San Antonio, Texas 78212
                                                                   210.922.0808 t
                                                                   210.922.0813 f

                                                                   /s/ Andrea De La Garza
                                                                   ALEX AGUIRRE
                                                                   Texas Bar No. 24012194
                                                                   aaguirre@aguirrelawpllc.com
                                                                   ANDREA DE LA GARZA
                                                                   Texas Bar No. 24077955
                                                                   adelagarza@aguirrelawpllc.com




                                                                                                            5




Copy from re:SearchTX
 FILED
 7/22/2021 3:34 PM         Case 5:21-cv-00788-JKP Document 1-1 Filed                                   08/23/21 Page 9 of 20
 Mary Angie Garcia
 Bexar County District Clerk                                                                                                                     PRIVATE PROCESS
 Accepted By: Stephanie West
 Bexar County - 225th District Court             Case Number: 2021CI13526
       Nicki Jo Harlan VS AMERIGAS PROPANE, LP. ET AL                                                                  IN THE 225TH DISTRICT COURT
       (Note: Attached Document May Contain Additional Litigants)                                                      BEXAR COUNTY, TEXAS
                                                                                    CITATION

      “THE STATE OF TEXAS”

       Directed To:        AMERIGAS INC
                           BY SERVING ITS REGISTERED AGENT PRENTICE HALL CORPORATION SYSTEM



      “You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued
      this citation by 10:00am on the Monday next following the expiration of twenty days after you were served this CITATION and
      PETITION a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to
      make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file
      your answer with the clerk. Find out more at TexasLawHelp.org” Said PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND was filed
      6th day of July, 2021.

      ISSUED UNDER MY HAND AND SEAL OF SAID COURT 21st day of July, 2021.

                                                                                                             Mary Angie Garcia
       ANDREA DE LA GARZA                                                                                    Bexar County District Clerk
       ATTORNEY OF PLAINTIFF                                                                                 101 W. Nueva, Suite 217
       118 E ASHBY                                                                                           San Antonio, Texas 78205
       SAN ANTONIO TX 78212-1142


                                                                                                             By: /s/ Annabelle Kung
                                                                                                             Annabelle Kung, Deputy

       NICKI JO HARLAN VS AMERIGAS PROPANE, LP. ET AL                                                           Case Number: 2021CI13526
                                                                                                                225th District Court
                                                                         Officer’s Return
      I received this CITATION on the ______ day of _________, 20_______ at ________ o’clock ___M. and ( ) executed it by delivering a copy of the CITATION with
      attached PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND the date of delivery endorsed on it to the defendant ______________________________ in person on
      the _______ day of ____________, 20____ at __________ o’clock ____ M. at ________________________________ or ( ) not executed because
      _____________________________________________________.

      Fees: _____________________ Badge/PPS #: _________________ Date certification expires: ___________________________

                                                                                                 ________________________________________ County, Texas
                                                                                                 BY: ________________________________________________
      OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS __________________________________________________

                                                                                                     ___________________________________________________
                                                                                                            NOTARY PUBLIC, STATE OF TEXAS

      OR: My name is ___________________________________________, my date of birth is ___________________________________, and my address is
      ____________________________________________________________ County.

      I declare under penalty of perjury that the foregoing is true and correct. Executed in ______________________________________ County, State of Texas, on the
      ____________ day of _____________________, A.D., __________.
                                                                                                       ___________________________________________________
                                                                                                       Declarant




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 10 of 20
                                             AFFIDAVIT OF SERVICE

  State of Texas                                                   County of Bexar                                                   225th District Court

  Case Number: 2021CI13526

  Plaintiff:
  NICKI JO HARLAN                                                                                                              BBW2021007578
  vs.
  Defendant:
  AMERIGAS PROPANE, LP.,
  AMERIGAS, INC., and AMERIGAS
  USA LLC

  For:
  ANDREA DE LA GARZA
  The Aguirre Law Firm
  118 E ASHBY PL
  SAN ANTONIO, TX 78212

  Received by Mike Techow on the 21st day of July, 2021 at 4:51 pm to be served on AMERIGAS INC BY SERVING ITS
  REGISTERED AGENT PRENTICE HALL CORPORATION SYSTEM, 211 E. 7th STREET, STE 620, AUSTIN, TX 78701.

  I, Mike Techow, being duly sworn, depose and say that on the 22nd day of July, 2021 at 9:20 am, I:

  served a CORPORATION by delivering a true copy of the CITATION / PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND
  with the date and hour of service endorsed thereon by me, to: Samantha Guerra, PRENTICE HALL CORPORATION SYSTEM
  as Authorized Agent, at the address of: 211 E. 7th STREET, STE 620, AUSTIN, TX 78701, and informed said person of the
  contents therein, in compliance with state statutes.


  My name is Mike Techow. My date of birth is 6/26/1972. My work address is 809 Nueces, Austin, TX 78701. I declare under
  penalty of perjury that the foregoing is true and correct. Executed in Travis County on July 22nd, 2021 by Mike Techow, declarant.




                                                                                                          Mike Techow
                                                                                                          PSC-1215, Exp. 7/31/2022

                                                                                                          Pronto Process (San Antonio)
                                                                                                          P.O. Box 7819
                                                                                                          San Antonio, TX 78207
                                                                                                          (210) 226-7192

                                                                                                          Our Job Serial Number: BBW-2021007578




                                          Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2b

Copy from re:SearchTX
 FILED
 7/22/2021 1:25 PM        Case 5:21-cv-00788-JKP Document 1-1 Filed                                   08/23/21 Page 11 of 20
 Mary Angie Garcia
 Bexar County District Clerk                                                                                                                     PRIVATE PROCESS
 Accepted By: Stephanie West
 Bexar County - 225th District Court            Case Number: 2021CI13526
       Nicki Jo Harlan VS AMERIGAS PROPANE, LP. ET AL                                                                  IN THE 225TH DISTRICT COURT
       (Note: Attached Document May Contain Additional Litigants)                                                      BEXAR COUNTY, TEXAS
                                                                                    CITATION

      “THE STATE OF TEXAS”

       Directed To:        AMERIGAS PROPAND LP
                           BY SERVING ITS REGISTERED AGENT PRENTICE HALL CORPORATION SYSTEM



      “You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued
      this citation by 10:00am on the Monday next following the expiration of twenty days after you were served this CITATION and
      PETITION a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to
      make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file
      your answer with the clerk. Find out more at TexasLawHelp.org” Said PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND was filed
      6th day of July, 2021.

      ISSUED UNDER MY HAND AND SEAL OF SAID COURT 21st day of July, 2021.

                                                                                                             Mary Angie Garcia
       ANDREA DE LA GARZA                                                                                    Bexar County District Clerk
       ATTORNEY OF PLAINTIFF                                                                                 101 W. Nueva, Suite 217
       118 E ASHBY                                                                                           San Antonio, Texas 78205
       SAN ANTONIO TX 78212-1142


                                                                                                             By: /s/ Annabelle Kung
                                                                                                             Annabelle Kung, Deputy

       NICKI JO HARLAN VS AMERIGAS PROPANE, LP. ET AL                                                           Case Number: 2021CI13526
                                                                                                                225th District Court
                                                                         Officer’s Return
      I received this CITATION on the ______ day of _________, 20_______ at ________ o’clock ___M. and ( ) executed it by delivering a copy of the CITATION with
      attached PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND the date of delivery endorsed on it to the defendant ______________________________ in person on
      the _______ day of ____________, 20____ at __________ o’clock ____ M. at ________________________________ or ( ) not executed because
      _____________________________________________________.

      Fees: _____________________ Badge/PPS #: _________________ Date certification expires: ___________________________

                                                                                                 ________________________________________ County, Texas
                                                                                                 BY: ________________________________________________
      OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS __________________________________________________

                                                                                                     ___________________________________________________
                                                                                                            NOTARY PUBLIC, STATE OF TEXAS

      OR: My name is ___________________________________________, my date of birth is ___________________________________, and my address is
      ____________________________________________________________ County.

      I declare under penalty of perjury that the foregoing is true and correct. Executed in ______________________________________ County, State of Texas, on the
      ____________ day of _____________________, A.D., __________.
                                                                                                       ___________________________________________________
                                                                                                       Declarant




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 12 of 20
                                             AFFIDAVIT OF SERVICE

  State of Texas                                                   County of Bexar                                                    225th District Court

  Case Number: 2021CI13526

  Plaintiff:
  NICKI JO HARLAN                                                                                                              BBW2021007139
  vs.
  Defendant:
  AMERIGAS PROPANE, LP.,
  AMERIGAS, INC., and AMERIGAS
  USA LLC

  For:
  ANDREA DE LA GARZA
  The Aguirre Law Firm
  118 E ASHBY PL
  SAN ANTONIO, TX 78212

  Received by Mike Techow on the 21st day of July, 2021 at 4:50 pm to be served on AMERIGAS PROPANE, LP BY SERVING ITS
  REGISTERED AGENT PRENTICE HALL CORPORATION SYSTEM, 211 E. 7th STREET, STE 620, AUSTIN, TX 78701.

  I, Mike Techow, being duly sworn, depose and say that on the 22nd day of July, 2021 at 9:20 am, I:

  served a CORPORATION by delivering a true copy of the CITATION / PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND
  with the date and hour of service endorsed thereon by me, to: Samantha Guerra, PRENTICE HALL CORPORATION SYSTEM
  as Authorized Agent, at the address of: 211 E. 7th STREET, STE 620, AUSTIN, TX 78701, and informed said person of the
  contents therein, in compliance with state statutes.


  My name is Mike Techow. My date of birth is 6/26/1972. My work address is 809 Nueces, Austin, TX 78701. I declare under
  penalty of perjury that the foregoing is true and correct. Executed in Travis County on July 22nd, 2021 by Mike Techow, declarant.




                                                                                                           Mike Techow
                                                                                                           PSC-1215, Exp. 7/31/2022

                                                                                                           Pronto Process (San Antonio)
                                                                                                           P.O. Box 7819
                                                                                                           San Antonio, TX 78207
                                                                                                           (210) 226-7192

                                                                                                           Our Job Serial Number: BBW-2021007139




                                          Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2b

Copy from re:SearchTX
 FILED
 8/9/2021 2:59 PM       Case 5:21-cv-00788-JKP    Document 1-1 Filed 08/23/21 Page 13 of 20
 Mary Angie Garcia
 Bexar County District Clerk
 Accepted By: Shaamid Gaitan
 Bexar County - 225th District Court
                                               CAUSE NO. 2021CI3526

            NICKI JO HARLAN                                    §             IN THE DISTRICT COURT
            Plaintiff,                                         §
                                                               §
                                                               §
            vs.                                                §
                                                               §            225th JUDICIAL DISTRICT
                                                               §
            AMERIGAS PROPANE, LP.,                             §
            AMERIGAS, INC., and AMERIGAS                       §
            USA LLC                                            §
            Defendants.                                        §               BEXAR COUNTY, TEXAS


                               PLAINTIFF’S MOTION FOR SUBSTITUTED SERVICE

               TO THE HONORABLE JUDGE OF SAID COURT:

                    NOW COMES, Plaintiff, NICKI JO HARLAN, and brings this Motion for Substituted

             Service pursuant to Tex. R. Civ. P. 106, and in support thereof, shows the court the following:

                                                          I.

                    Attempts to serve process on Defendant, AMERIGAS USA LLC, as set out in the

             affidavit attached hereto and incorporated by reference herein (a true and correct copy of which

             is attached hereto as “Exhibit A” and is incorporated by reference).

                                                          II.

                    Reasonably effective notice of the suit may be given to the Defendant, AMERIGAS

             USA LLC, by having a person authorized by Tex. R. Civ. P. 103 leave a copy of the citation,

             with a copy of the petition and a copy of this order attached, with any person 16 years of age




Copy from re:SearchTX
                   Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 14 of 20




             or older, or by posting same on the front door or gate at the Defendant, AMERIGAS USA

             LLC’s registered agent’s address for service at 2225 N Harwood St., Apt 706, Dallas, TX

             75201.

                        WHEREFORE, PREMISES CONSIDERED, Movants pray that the Court

               grants this Motion for Substituted Service, and for such other and further relief that may

               be awarded at law or in equity.

                                                          Respectfully submitted,



                                                          THE AGUIRRE LAW FIRM, PLLC.



                                                          _________________________________
                                                          ALEX AGUIRRE
                                                          State Bar No. 24012194
                                                          aaguirre@aguirrelawpllc.com
                                                          ANDREA DE LA GARZA
                                                          State Bar No. 24077955
                                                          adelagarza@aguirrelawpllc.com
                                                          118 E. Ashby
                                                          San Antonio, Texas 78212
                                                          (210) 922-0808 voice
                                                          (210) 922-0813 facsimile
                                                          ATTORNEY FOR PLAINTIFF




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 15 of 20
                                                      EXHIBIT A




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 16 of 20




Copy from re:SearchTX
 FILED
 8/16/2021 9:47 AM        Case 5:21-cv-00788-JKP        Document 1-1 Filed 08/23/21 Page 17 of 20
 Mary Angie Garcia
 Bexar County District Clerk
 Accepted By: Stephanie West
 Bexar County - 225th District Court
                                                   CAUSE NO. 2021CI13526

             NICKI JO HARLAN                                       §       IN THE DISTRICT COURT OF
                  Plaintiff,                                       §
                                                                   §
             v.                                                    §       225TH JUDICIAL DISTRICT
                                                                   §
             AMERIGAS PROPANE, LP., AMERIGAS,                      §
             INC., AND AMERIGAS USA LLC                            §
                    Defendants.                                    §       BEXAR COUNTY, TEXAS

                  DEFENDANTS AMERIGAS PROPANE, L.P. AND AMERIGAS, INC.’S ORIGINAL
                                           ANSWER

                     Defendants AmeriGas Propane, L.P. and AmeriGas, Inc. (“Defendants”) respectfully file

             this Original Answer and Affirmative Defenses and in support thereof would respectfully show as

             follows:

                                                   I.      GENERAL DENIAL

                     Defendants deny each and every one of the allegations Plaintiff has made against them in

             this lawsuit and demand strict proof of those allegations sufficient to meet the applicable burden

             of proof.

                                             II.         AFFIRMATIVE DEFENSES

                     Defendants assert the following defenses affirmatively, without prejudice to any contention

             regarding the burden of proof at trial or hearing:

                     1.     Plaintiff’s claims against Defendants are barred, in whole or in part, because

             Plaintiff’s damages were caused by the acts, omissions, failures, and/or negligence of other parties,

             responsible parties, or third parties over whom Defendants had no control.

                     2.     Plaintiff's claims are barred, in whole or in part, because Plaintiff's injury or loss

             occurred as the proximate result of some independent intervening cause that Defendants could not

             reasonably have foreseen, and over which Defendants did not exercise any authority or control.




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 18 of 20




                    3.       Defendants plead the doctrine of Comparative Fault, Proportionate Liability and

             Contribution. Specifically, Defendants invoke their right to instruct the jury on comparative fault,

             proportionate liability, and contribution under Texas Civil Practice & Remedies Code §§ 32, 33

             and 41. Defendants affirmatively assert that Plaintiff’s injuries were caused by her own actions

             and lack of requisite care, whether in whole or in part, under proportionate liability and

             contribution under the Texas Civil Practice and Remedies Code Chapters 32, 33, and 41, and all

             applicable damages caps under Texas law; and

                    4.       To the extent that Plaintiff is seeking punitive damages, Defendants invoke all

            applicable limitations on the award of punitive damages. Specifically, Defendants affirmatively

            invoke their right to each and every limitation on the award of punitive damages found in the United

            States and/or Texas Constitution(s), along with any statutory damage limitations, including those

            found in Chapter 41 of the Texas Civil Practice and Remedies Code.

                                                         III.    PRAYER

                    WHEREFORE, Defendants respectfully request that this Court render judgment that upon

             trial, Plaintiff takes nothing by this action, Defendants recover their costs of court, and Defendants

             have such other and further relief, general and special, legal and equitable, to which they may show

             themselves to be justly entitled.




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 19 of 20




                                                                 Respectfully submitted,

                                                                        /s/ Ethan G. Gibson
                                                                 Ethan G. Gibson
                                                                 Texas State Bar No. 24073131
                                                                 ethan@gibsonwunder.com
                                                                 Victoria R. Mery
                                                                 Texas State Bar No. 24094845
                                                                 vmery@gibsonwunder.com
                                                                 Gibson | Wunder, P.C.
                                                                 4 Houston Center
                                                                 1221 Lamar St., Suite 1001
                                                                 Houston, Texas 77010
                                                                 Phone: 713.897-8008
                                                                 Facsimile: 713-897-8007

                                                                 ATTORNEYS FOR DEFENDANTS
                                                                 AMERIGAS PROPANE, L.P. AND AMERIGAS,
                                                                 INC.



                                             CERTIFICATE OF SERVICE

                    The undersigned certifies a true and correct copy of the foregoing document was served

             upon all parties of record listed below in accordance with the Texas Rules of Civil Procedure via

             the electronic filing system, on August 16, 2021.

                    Alex Aguirre
                    Andrea De La Garza
                    The Aguirre Law Firm, PLLC
                    118 East Ashby Place
                    San Antonio, Texas 78212
                    aaguirre@aguirrelawpllc.com
                    adelagarza@aguirrelawpllc.com


                                                                        /s/ Ethan G. Gibson
                                                                 Ethan G. Gibson




Copy from re:SearchTX
                        Case 5:21-cv-00788-JKP Document 1-1 Filed 08/23/21 Page 20 of 20

                                 Automated Certificate of eService
        This automated certificate of service was created by the efiling system.
        The filer served this document via email generated by the efiling system
        on the date and to the persons listed below. The rules governing
        certificates of service have not changed. Filers must still provide a
        certificate of service that complies with all applicable rules.

        Ethan Gibson on behalf of Ethan Gibson
        Bar No. 24073131
        ethan@gibsonwunder.com
        Envelope ID: 56325017
        Status as of 8/17/2021 11:21 AM CST

        Case Contacts

         Name                  BarNumber   Email                           TimestampSubmitted     Status

         Alexander Kykta                   alex@gibsonwunder.com           8/16/2021 9:47:12 AM   SENT

         Brian Wunder                      brian@gibsonwunder.com          8/16/2021 9:47:12 AM   SENT

         Emily Gilmore                     egilmore@gibsonwunder.com       8/16/2021 9:47:12 AM   SENT

         Ethan Gibson                      Ethan@gibsonwunder.com          8/16/2021 9:47:12 AM   SENT

         Maggie Johnson                    mjohnson@gibsonwunder.com       8/16/2021 9:47:12 AM   SENT

         Margi Dyer                        mdyer@gibsonwunder.com          8/16/2021 9:47:12 AM   SENT

         Victoria Mery                     vmery@gibsonwunder.com          8/16/2021 9:47:12 AM   SENT

         Alejandro Aguirre     24012194    aaguirre@aguirrelawpllc.com     8/16/2021 9:47:12 AM   SENT

         Andrea De La Garza 24077955       adelagarza@aguirrelawpllc.com   8/16/2021 9:47:12 AM   SENT




Copy from re:SearchTX
